Citation Nr: 1522593	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-31 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971 and from September 1990 to January 1991.  He died in August 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned in January 2015.  A copy of the hearing transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death states that his immediate cause of death was end stage liver disease.  

The appellant alleges that the Veteran's service-connected right ankle disability caused the Veteran's alcoholism, which lead to his fatal liver disease.  Essentially, she asserts that the Veteran's service-connected right ankle disability disqualified him from deployment in Iraq, which caused depression that caused his alcoholism and ultimately his death.  A June 2012 opinion from Dr. G.K.I. supports her claim.

However, service treatment records (STRs) from the Veteran's first period of active duty show that the Veteran had a symptoms of depression and a diagnosis of alcoholism decades before his 1990 right ankle injury.  Specifically, in a July 1971 psychiatric evaluation the Veteran endorsed depression since becoming engaged in February 1971, and he was diagnosed with antisocial personality, alcoholism, and R/O drug abuse, amphetamines at that time.  Additionally, the Veteran's November 1971 separation examination noted a diagnosis of antisocial personality, manifested by exhaustion, depression and soaking sweat.  This evidence indicates that Dr. G.K.I.'s opinion is based on an inaccurate factual premise and is therefore of no probative value; however, based on the above-noted in-service symptoms, a medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's entire claims file (to include a complete copy of this REMAND and all records available on Virtual VA or VBMS) to an appropriate physician.

In providing the opinions requested below, the physician should consider the Veteran's entire history of alcohol abuse and depression, to include as documented in military service.  The physician should also consider the appellant's assertion that the Veteran's right ankle disability disqualified him from deployment in Iraq, which caused depression that caused his alcoholism and ultimately his fatal end stage liver disease.  
The physician is requested to render opinions on the following questions: 
(a)(1) Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected right ankle disability, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that the Veteran's service-connected right ankle disability caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death?  

(2) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right ankle disability caused alcoholism?

(3) If the examiner determines that the right ankle disability did not cause alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right ankle disability aggravated (permanently increased in severity) his alcoholism? 

(4) If the examiner finds that the Veteran's service-connected right ankle disability caused or aggravated alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that alcoholism caused his fatal end stage liver disease?

(b)(1) Is it at least as likely as not (50 percent probability or more) that the Veteran had depression related to active service?  In addressing this question, please discuss the July and December 1971 STRs endorsing depression.

(2) If it is determined that depression is related to service, is it at least as likely as not (50 percent probability or more) that depression, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that depression caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death?  

(2) If it is determined that depression is related to service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depression caused alcoholism?

(3) If it is determined that depression is related to service but did not cause alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that depression aggravated (permanently increased in severity) alcoholism? 

(4) If it is determined that depression is related to service and either caused or aggravated alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that alcoholism caused his fatal end stage liver disease?

A complete rationale for any opinion rendered must be provided.  If the physician cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

2.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, send the appellant and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

